Order entered April 22, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00387-CV

                     IN THE INTEREST OF D.M., ET AL., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 15-00317

                                            ORDER
        This accelerated appeal from a default order terminating appellant Mother’s parental

rights to her two children and appointing the Texas Department of Family and Protective

Services temporary managing conservator of the children was filed April 4, 2016. See TEX. R.

APP. P. 28.4. The clerk’s record has been filed; the reporter’s record is overdue. See id. 35.1(b).

        The clerk’s record reflects Mother, proceeding pro se, filed a motion for new trial and an

affidavit of indigence concurrently with the notice of appeal. The clerk’s record further reflects

Mother is indigent and entitled to proceed in the appeal without prepayment of costs. See id.

20.1.

        Texas Family Code section 107.013 provides that, in a suit filed by a governmental entity

in which termination of the parent-child relationship is requested, the trial court shall appoint an

attorney ad litem to represent the interest of an indigent parent who opposes the termination.

See TEX. FAM. CODE ANN. § 107.013(a)(1) (West Supp. 2015). If the indigent parent is not
represented by counsel at the parent’s first appearance in court, the trial court shall inform the

parent she is entitled to be represented by appointed counsel. See id. § 107.013(a-1).

           The record before us does not reflect Mother has been informed of her right to appointed

counsel. Accordingly, we ORDER the trial court to conduct a hearing, within twenty (20) days

of the date of this order, to inform Mother of her right to counsel and to determine whether she

wishes to be represented by counsel. The trial court shall make written findings as to Mother’s

wishes regarding counsel and, if Mother desires representation, the trial court shall appoint

counsel to represent her. We ORDER the trial court to transmit to this Court, within twenty-

five (25) days of the date of this order, the reporter’s record from the hearing and a

supplemental clerk’s record containing the trial court’s written findings of fact and any order

appointing counsel.

           We ORDER Marty Grant, Official Court Reporter of the 304th Judicial District Court, to

file the overdue record of the termination proceedings no later than May 2, 2016. The record

shall be filed without prepayment of the reporter’s fees.

           We DIRECT the Clerk of this Court to send a copy of this order to (1) the Honorable

Andrea Martin, Presiding Judge of the 304th Judicial District Court; (2) Marty Grant; and (3) the

parties.

           We DENY as moot appellant’s April 14, 2016 motion to extend time to file record.

           We ABATE the appeal to allow the trial court to comply with this order. It shall be

reinstated thirty (30) days from the date of this order or when the supplemental record is

received, whichever is earlier.




                                                       /s/    CRAIG STODDART
                                                              JUSTICE